19-13895-jlg   Doc 215   Filed 01/13/20     Entered 01/13/20 13:19:42   Main Document
                                          Pg 1 of 12




          EXHIBIT A
19-13895-jlg   Doc 215    Filed 01/13/20     Entered 01/13/20 13:19:42   Main Document
                                           Pg 2 of 12


                                 UNITED STATES BANKRUPTCY COURT
                                    WESTERN DISTRICT OF TEXAS
                                         AUSTIN DIVISION




          IN RE:                                    )      CASE NO: 19-10926-TMD
                                                    )      CHAPTER 7
                                                    )
          ORLY GENGER,                              )      Austin, Texas
                                                    )
                                                    )      Tuesday, November 5, 2019
                         Debtor.                    )
                                                    )      2:29 p.m. to 2:39 p.m.


                                              COURT'S RULING

                             BEFORE THE HONORABLE TONY M. DAVIS,
                                UNITED STATES BANKRUPTCY JUDGE




          APPEARANCES:                        See page 2


          Courtroom Deputy:                   CRD Jennifer

          Court Recorder:                     ECRO Laurie

          Transcribed by:                     Exceptional Reporting Services, Inc.
                                              P.O. Box 8365
                                              Corpus Christi, TX 78468
                                              361 949-2988




          Proceedings recorded by electronic sound recording;
          transcript produced by transcription service.
                             EXCEPTIONAL REPORTING SERVICES, INC
19-13895-jlg   Doc 215   Filed 01/13/20     Entered 01/13/20 13:19:42   Main Document
                                          Pg 3 of 12
                                                                                        2

          APPEARANCES FOR:


          Debtor:                            ERIC J. TAUBE, ESQ.
                                             Waller Lansden Dortch & Davis
                                             100 Congress Ave., Suite 1800
                                             Austin, TX 78701

          Creditors:                         DEBORAH D. WILLIAMSON, ESQ.
                                             DANIELLE N. RUSHING, ESQ. (via phone)
                                             Dykema Gossett
                                             112 E. Pecan St., Suite 1800
                                             San Antonio, TX 78205

                                             RAYMOND W. BATTAGLIA, ESQ.
                                             66 Granburg Circle
                                             San Antonio, TX 78218

                                             SABRINA L. STREUSAND, ESQ.
                                             Streusand Landon Ozburn & Lemmon
                                             1801 S. Mopac Expressway, Suite 320
                                             Austin, TX 78746

                                             JOHN DELLAPORTAS, ESQ. (PHONE)
                                             THOMAS A. PITTA, ESQ. (PHONE)
                                             Emmet Marvin & Martin
                                             120 Broadway, 32nd Floor
                                             New York, NY 10271

                                             MICHAEL BOWEN, ESQ. (PHONE)
                                             ERIC D. HERSCHMANN, ESQ. (PHONE)
                                             Kasowitz Benson Torres
                                             1633 Broadway
                                             New York, NY 10019

                                             SHELBY A. JORDAN, ESQ.
                                             ANTONIO ORTIZ, ESQ.
                                             Jordan Hyden Womble, et al.
                                             500 N. Shoreline, Suite 900-N
                                             Corpus Christi, TX 78401
                                             JAY ONG, ESQ.
                                             Munsch Hardt Kopf & Harr
                                             303 Colorado St., Suite 2600
                                             Austin, TX 78701




                            EXCEPTIONAL REPORTING SERVICES, INC
19-13895-jlg   Doc 215    Filed 01/13/20     Entered 01/13/20 13:19:42   Main Document
                                           Pg 4 of 12
                                                                                         3


     1          Austin, Texas; Tuesday, November 5, 2019; 2:29:45 p.m.

     2                     (Partial transcript - Ruling of Court)

     3                   THE CLERK:        All rise.

     4                   THE COURT:        Please be seated.

     5                   This is my oral Ruling on the matter of transfer of

     6    venue of the bankruptcy case of Genger, 19-10926.

     7                   I'm going to start with the economic administration

     8    of the estate.

     9                   According to the Fifth Circuit this is the most

    10    important factor, the Trustee here has already conducted an

    11    investigation and reached a settlement.                 A move to New York

    12    could lead to a new Trustee, and a need for that Trustee to

    13    investigate anew and redo what has been done for the past

    14    several months.        But it's not clear how much, in fact, has been

    15    done.

    16                   The 9019 is only 14 pages and is mostly platitudes,

    17    very sparse description of the many facts in play here and it

    18    does not even identify, let alone discuss, the issues being

    19    settled.

    20                   For example, statute of limitations is mentioned.

    21    Well, for which cause of action, fraudulent conveyance?

    22                   New York has a six-year statute with a discovery

    23    rule, none of which is addressed, and that's just one of the

    24    many, many material issues.              That's as to Austin, as to New

    25    York, there are lots of lawsuits, some resolved, some pending,
                             EXCEPTIONAL REPORTING SERVICES, INC
19-13895-jlg   Doc 215    Filed 01/13/20     Entered 01/13/20 13:19:42   Main Document
                                           Pg 5 of 12
                                                                                             4


     1    all in New York and this has been going on for 10 years.

     2    Nonparties to the bankruptcy are involved in those suits.

     3                   It's easier for a New York Trustee to navigate, can

     4    simply remove State Court litigations, does not have to

     5    transfer it, and can also more easily address the matters on

     6    appeal.

     7                   And, finally, the Trustee's settlement has not been

     8    approved.

     9                   All of these favor the Movants and for the following

    10    reasons:

    11                   The very reason for this bankruptcy is the ongoing

    12    related lawsuits that are all pending in New York.                    It doesn't

    13    matter where the bankruptcy was filed because of the pending

    14    turnover Motion or the Second Circuit's decision to affirm

    15    Genger.

    16                   Two, the bankruptcy will create a new layer of

    17    litigation that arises from the same transactions, facts and

    18    set of occurrences that are the subject of litigation that has

    19    been concluded and the litigation that remains pending in New

    20    York.

    21                   In particular I'm thinking of the Section 727

    22    adversaries in which the Debtor will be required to explain

    23    what happened to 32 million dollars, and in either a fraudulent

    24    transfer suit or the hearing to consider a 9019 settlement of

    25    that suit.      Findings made by the New York courts previously may
                             EXCEPTIONAL REPORTING SERVICES, INC
19-13895-jlg   Doc 215    Filed 01/13/20     Entered 01/13/20 13:19:42   Main Document
                                           Pg 6 of 12
                                                                                             5


     1    well have collateral estoppel effect in this latest layer of

     2    litigations spawned by the bankruptcy filing.

     3                   When litigation like this gets fractured it creates

     4    turf wars, and by that I don't mean Judges fight for cases, I

     5    mean the question of where will have to be fought time and time

     6    again and will not always get resolved consistently.                    It's far

     7    more efficient for the parties to the bankruptcy and to the

     8    related litigation to litigate in one District Court rather

     9    than two, particularly where the two are either 1,500 or 1,700

    10    miles apart.

    11                   I am not persuaded by the point that the Debtor is

    12    not a party to the fraudulent transfer suit.                   It's clearly an

    13    important part of the administration of this estate.                    Not only

    14    is this the most important factor legally in this case, the

    15    facts that bear upon this factor by far outweigh the facts

    16    bearing upon the other factors.

    17                   Also, in the abacus case Judge Clark made much of the

    18    need for a Judge to be able to "evaluate the case in the new

    19    you in which the Debtor operates."

    20                   The new you in which this Debtor has operated for the

    21    past decade has been New York State and Federal Courts.

    22                   The next factor, the proximity of creditors of every

    23    kind in Court, Mr. Herschmann is in Austin, Mr. Arie Genger,

    24    the father, is in Florida.              Mr. Herschmann has access to a

    25    house in New Jersey, he has an office in New Jersey -- or in
                             EXCEPTIONAL REPORTING SERVICES, INC
19-13895-jlg   Doc 215    Filed 01/13/20     Entered 01/13/20 13:19:42   Main Document
                                           Pg 7 of 12
                                                                                         6


     1    New York.

     2                   Mr. Arie Genger is in Florida, has traditionally

     3    maintained an office in New York and it's just as easy to get

     4    to New York as it is to get to Texas.                 This factor slightly

     5    favors Movants.

     6                   Debtor argues that they're not really creditors and

     7    the Movants bear the burden of proof, but in the In Re:

     8    Columbia case, 183 BR 660 the Court found the creditors with

     9    disputed claims should have the right to complain about venue

    10    because their claims will have to be litigated wherever the

    11    case ends up.

    12                   Here the Debtor has satisfied the Movants burden by

    13    listing the disputed claims in her schedules, I guess I

    14    neglected to mention other creditors, Kasowitz has a New York

    15    office, Market Sureties (phonetic) in Connecticut, Orly Trust

    16    is in Arkansas, Sagi is in Connecticut with counsel in New

    17    York.

    18                   The fact that the AG/OG parties in 2017 elected to

    19    have an important agreement covered by New York law is

    20    meaningful; that's Exhibit 16.

    21                   Again, this dispute over the disputed claims has, in

    22    part, been the subject of litigation in the New York Courts.

    23                   To the extent that this goes to convenience, though,

    24    is not significant.         The Debtor and these alleged creditors are

    25    all highly mobile.
                             EXCEPTIONAL REPORTING SERVICES, INC
19-13895-jlg   Doc 215    Filed 01/13/20     Entered 01/13/20 13:19:42   Main Document
                                           Pg 8 of 12
                                                                                             7


     1                   The proximity of the bankrupt, the Debtor, to the

     2    Court, the Debtor lives in Austin.                By her testimony the Debtor

     3    has access to a house in the New Jersey suburb of New York.

     4                   Relevant to this factor and others it was the Debtor

     5    that chose New York State Courts as a venue on at least three

     6    occasions.      This favors the Debtor, but it's not a significant

     7    factor.    She can easily get to New York.                This highly mobile

     8    individual can clearly be where she needs to be, and she has a

     9    house available in New Jersey, again, according to her

    10    testimony.

    11                   The proximity of witnesses necessary to the

    12    administration of the estate.

    13                   The Debtor is in Austin, the Debtor's husband is in

    14    Austin.    The Debtor's accountant, Mr. Fisher, is in New York.

    15                   Mrs. Genger, the mother, was last in New York.                  Bowen

    16    is in New York, Woktell (phonetic) is in New York, Sagi is in

    17    Connecticut, both Brogers (phonetic) are in New York, the Trust

    18    is in Arkansas.

    19                   The arbitration provisions mentioned by Mr. Jordan

    20    are not in evidence.

    21                   This factor favors the Movants, but it's not a

    22    significant factor.         Everyone is lawyered up in both New York

    23    and Austin, everyone can get to where they need to be, or at

    24    least compel testimony under Rule 45.

    25                   The location of assets:
                             EXCEPTIONAL REPORTING SERVICES, INC
19-13895-jlg   Doc 215    Filed 01/13/20     Entered 01/13/20 13:19:42   Main Document
                                           Pg 9 of 12
                                                                                            8


     1                   The condo and personal property are both located in

     2    Austin.    The Debtor claims that the lawsuits, including the two

     3    notes payable to her lawyers, are not assets at all.                    Movants

     4    claim they are.        This dispute which must resolve one way or

     5    another is a big part of the litigation that has been pending

     6    in New York all these years.

     7                   The issues related to the condo, the gift and the

     8    pledge, will be only a fraction of the issues dealt with in the

     9    fraudulent conveyance and nondischarge cases.                   The other issues

    10    all relate to the 32 million and where it went, all of which

    11    has been the subject of more than a decade of litigation

    12    pending in New York.

    13                   On the interest of justice, both sides would have me

    14    side with one side or the other, but I refuse to do that so I

    15    am doing neither justice nor injustice, I am leaving that to

    16    the Courts that have been dealing with this for the past

    17    decade.

    18                   Some Courts have found that there is a presumption in

    19    favor of Debtor's choice of forum, or that deference should be

    20    given to the Debtor.

    21                   Other Courts, including the Fifth Circuit, have found

    22    that a Plaintiff's choice of venue is just something to take

    23    into account when considering that the Movant -- in considering

    24    whether the Movant has met its burden; that's Volkswagen of

    25    America 545 F3d 304, Fifth Circuit, 2008, and then there's the
                             EXCEPTIONAL REPORTING SERVICES, INC
19-13895-jlg   Doc 215    Filed 01/13/20 Entered 01/13/20 13:19:42   Main Document
                                        Pg 10 of 12
                                                                                     9


     1    Lucas case 2012 Westlaw 5198368, Judge Isgur found that though

     2    Volkswagen was not a bankruptcy case:

     3                   "The same analysis undercuts a home Court presumption

     4                   in bankruptcy cases as well."

     5                   Even if there were such a presumption in the Fifth

     6    Circuit it's entitled to very little weight here.                Judge

     7    Austin's decision has little in common with my decision,

     8    different legal principles, but his finding, after looking at

     9    many of the same Declarations I have looked at, is germane.

    10                   As Judge Austin observed this Debtor can and will

    11    claim residence in a location that suits her legally strategic

    12    interests.      The Debtor retained Texas bankruptcy counsel in

    13    August of 2018.        Since she got married in 2016 in Israel she

    14    lived for a short time in Texas, and until February of 2019,

    15    when she moved to Texas, lived for a long periods of time in

    16    New York and Tel Aviv.         This is based on her testimony and it's

    17    corroborated by the American Express statements.

    18                   In November of 2018, three months after hiring Texas

    19    bankruptcy counsel, and while the Debtor twice testified that

    20    the decision to move to Texas was "cooking for awhile," her

    21    lawyer stated that the Debtor "previously residing in New

    22    York," this is her lawyers, "already was married in Israel in

    23    September 2016 and shortly thereafter she permanently moved to

    24    a Tel Aviv home newly purchased by her husband."

    25                   Her testimony is that shortly after this statement
                             EXCEPTIONAL REPORTING SERVICES, INC
19-13895-jlg   Doc 215    Filed 01/13/20 Entered 01/13/20 13:19:42   Main Document
                                        Pg 11 of 12
                                                                                     10


     1    was made, the decision to move to Texas was made and was made

     2    based on a desire to be able to more easily see the adult

     3    children and due to her husband's travel.

     4                   What's important to note is that she had, months

     5    before then, retained Texas bankruptcy counsel and had already

     6    suffered many adverse decisions from New York Courts.                The

     7    inference is clear that the move to Texas in February of 2019

     8    was at least, in part, prompted by a desire to file bankruptcy

     9    in Texas should it become necessary to get away from the New

    10    York Courts.

    11                   Motion is granted as to the change of venue to the

    12    Southern District of New York of both the case and all

    13    associated adversaries.          I leave the alternative relief of

    14    dismissal for a decision by the Southern District of New York.

    15                   We are adjourned.

    16          (This proceeding was adjourned at 2:39:40 p.m.)

    17

    18

    19

    20

    21

    22

    23

    24

    25
                             EXCEPTIONAL REPORTING SERVICES, INC
19-13895-jlg   Doc 215   Filed 01/13/20 Entered 01/13/20 13:19:42   Main Document
                                       Pg 12 of 12
                                                                                       11


                                          CERTIFICATION




          I certify that the foregoing is a correct transcript from the

          electronic sound recording of the proceedings in the above-

          entitled matter.




                                                                    November 9, 2019

                         Signed                                         Dated



                                   TONI HUDSON, TRANSCRIBER




                            EXCEPTIONAL REPORTING SERVICES, INC
